IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO
EASTERN DIVISION AT COLUMBUS

KALI S. SUNTOKE,
Petitioner, : Case No. 2:15-cv-1354

- vs - District Judge J ames L. Graharn
Magistrate Judge Michael R. l\/lerz

Warden,
Chillicothe Correctional Institution

Respondent.

 

ORDER ADOPTING REPORTS AND RECOMMENDATIONS

The Court has reviewed the Report and Recommendations (ECF No. 70) and Supplemental Report
and Recommendations (ECF No. 80) of United States l\/lagistrate Judge Michael R. Merz, to whom this
case was referred pursuant to 28 U.S.C. § 636(b). Noting that no objections have been filed to the
Supplemental Report and Recominendations, and that the time for filing such objections under Fed. R. Civ.
P. 72(b), as extended, has expired, the court hereby ADOPTS the Report acid Recommendations and the
Supplemental Report and Recommendations. Petitioner’S objections (ECF No. 78) to the Report and
Recommendations are denied.

Accordingly, it is hereby ORDERED that the Petition herein be DISl\/IlSSED WITH PREJUDICE
and the Clerl< enter judgment to that ef`f`ect. Because reasonable jurists would not disagree with this
conclusion, Petitioner is DENIED a certificate of appealability and the Court hereby certifies to the United
States Court of`Appeals that an appeal wouid be objectively frivolous and therefore should not be permitted
to proceed in forma pauperis

February 14, 2019 s/James L. Graham
James L. Graham
United States District Judge

